         Case 1:21-cr-00046-RDM Document 17 Filed 04/15/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Case No. 21-mj-347
                                              :
BRADY KNOWLTON,                               :
                                              :
                       Defendant.             :


 UNITED STATES’ OPPOSITION TO DEFENDANT’S MOTION TO REQUIRE THAT
  EVIDENCE OF INNOCENCE BE PRODUCED AND PRESENTED TO THE GRAND
 JURY OR, IN THE ALTERNATIVE, THAT THE GRAND JURY BE ADVISED THAT
           EXCULPATORY EVIDENCE IS AVAILABLE ON REQUEST

       The United States of America hereby respectfully opposes defendant Brady Knowlton’s

invitation to the Court to intrude into the inner workings of an ongoing Grand Jury. In his

motion (ECF 12), the defendant requests that the Court tell the grand jury that he has waived his

right to a preliminary hearing and his right to have an information or indictment filed within the

statutory time period and order the government to produce for the Grand Jury video footage or

other evidence in the Government’s possession that demonstrates the defendant’s alleged

innocence. There is no support for defendant’s novel request. The government is aware of its

obligations regarding the functioning of the Grand Jury and we assure the Court that we will

carefully and diligently comply with all our obligations in this case.

       As the Court undoubtedly is aware, “the grand jury generally operates without the

interference of a presiding judge.” United States v. Williams, 504 U.S. 36, 48 (1992). Further, it

is axiomatic that there is no legal requirement to provide exculpatory evidence to a Grand Jury.

See id. at 51 (holding that a suspect under investigation by the grand jury does not have a right to

have exculpatory evidence presented). The defendant points to internal Department of Justice

policy to support his argument that the Court should order the government to introduce
          Case 1:21-cr-00046-RDM Document 17 Filed 04/15/21 Page 2 of 2




unspecified evidence of “total innocence that exists in this case.” See Def. Mot. at 3-4 (citing

Department of Justice, Justice Manual, Section 9-11.233). But Department of Justice internal

policy regarding the presentation of exculpatory evidence to a grand jury affords defendants no

enforceable rights, much less the authority to assert prospective control over the presentation of

evidence to a grand jury. See United States v. Jarrett, 447 F.3d 520, 529 (7th Cir. 2006) (“Case

law, not internal handbooks, provides the guidance for whether a prosecutor has crossed the line

in pursuing an indictment.”); accord United States v. Caceres, 400 U.S. 741, 755-56 (1979)

(holding that failure of law enforcement agent to follow internal guidelines does not give rise to

an enforceable right). In any event, the government understands its obligations, takes those

obligations seriously, and will comply with all its obligations in this matter.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                       By:          /s/
                                               ELIZABETH C. KELLEY
                                               Assistant United States Attorney
                                               Bar No. 1005031
                                               555 Fourth Street, N.W.
                                               Washington, DC 20530
                                               Elizabeth.Kelley@usdoj.gov
                                               (202) 252-7238
